DETAILED ACTION
Election/Restrictions
 	Applicant's election with traverse of Group I in the reply filed on 9/28/22 is acknowledged. The traversal is on the ground(s) that there would not be a serious burden to examine the separate groups.  This is not found persuasive because the three separate groups (Group 1, Group 2A/2B, Group 3A/3B) would require different field of search, such as employing different search queries, and Examiner believes the restriction requirement is in accordance with MPEP 808.02(C).
 	Applicant contends that it would not be necessary to search for any of the groups in a manner that is not likely to result in finding art pertinent to the other inventions. Examiner maintains searching for the claimed system of group 1 with first output and second output would not be likely to find the invention of group 2 with the claimed switch to disconnect the input, nor likely to find the claimed system of group 3 with predicting a high load condition in the future.
 	Applicant’s arguments regarding the search overlap between Groups 1 and 2A/2B are misleading, since the burden for searching Groups 2A/2B is not just the burden of searching for the second switch which connects to the output, but the burden of searching for the first switch that connects to the power source input. Likewise, between Groups 1 and 3A/3B, the burden is not just searching for the first switch, but the burden of searching for predicting the high load condition in the future.
 	Furthermore, Examiner made a good faith effort to examine all three groups in the time allotted for examination and was unable to do so, which provides direct evidence that the additional groups present a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/10/2020 has been considered by the examiner.
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fifth, sixth and seventh switches, as claimed in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Bailey (US 2007/0174698).
 	With respect to claim 1, Bailey discloses a VRM system comprising: a first output group (Fig. 5 564,574) that comprises a first primary converter (Fig. 5 564); a second output group (Fig. 5 550,566) that comprises a second primary converter (Fig. 5 550); a first VRM output (Fig. 5 574 output to 592) and a second VRM output (Fig. 5 566 output to 586); a first adaptable spare (paragraphs 50-51, 556 is spare after 588 disabled) converter (Fig. 5 556); a first switch (Fig. 5 582), wherein closing (Fig. 5 522) the first switch connects the first adaptable spare converter with the first VRM output; and a second switch (Fig. 5 568), wherein closing (Fig. 5 552) the second switch connects the first adaptable spare converter with the second VRM output.  	With respect to claim 2, Bailey discloses the VRM system of claim 1, further comprising: a third switch (Fig. 5 574), wherein opening the third switch disconnects the first primary converter from the first VRM output; and a fourth switch (Fig. 5 566), wherein opening the fourth switch disconnects the second primary converter from the second VRM output. 
  	Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Egan (US 10,615,691).
 	With respect to claim 1, Egan discloses a VRM system comprising: a first output group (Fig. 3 374) that comprises a first primary converter (Fig. 3 126A in 374); a second output group (Fig. 3 376) that comprises a second primary converter (Fig. 3 126B in 376); a first VRM output (Fig. 3 V1) and a second VRM output (Fig. 3 V2); a first adaptable spare converter (Fig. 3 227A); a first switch (Fig.3 204), wherein closing the first switch connects the first adaptable spare converter with the first VRM output; and a second switch (Fig. 3 206), wherein closing the second switch connects the first adaptable spare converter with the second VRM output.  	With respect to claim 2, Egan discloses the VRM system of claim 1, further comprising: a third switch (Fig. 3 118 in 374), wherein opening the third switch disconnects the first primary converter from the first VRM output; and a fourth switch (Fig. 3 118 in 376), wherein opening the fourth switch disconnects the second primary converter from the second VRM output.  	With respect to claim 4, Egan discloses the VRM system of claim 1, wherein the first output group further comprises a dedicated spare converter (Fig. 3 227C). 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2007/0174698) in view of Bulur (US 2015/0301124). 	With respect to claim 3, Bailey discloses the VRM system of claim 1, further comprising: VRM control logic circuitry (Fig. 5 502) which sends instructions to the converters. Bailey does not disclose a fifth switch, wherein closing the fifth switch enables the VRM control logic circuitry to send instructions to the first output group.  	Bulur discloses a system with VRM control logic circuitry (Fig 1 140); a fifth switch (Fig.1 134), wherein closing the fifth switch enables the VRM control logic circuitry to send instructions to the first output group; a sixth switch (Fig. 1 136), wherein closing the sixth switch enables the VRM control logic circuitry to send instructions to the second output group; and a seventh switch (Fig. 1 138), wherein closing the seventh switch enables the VRM control logic circuitry to send instructions to the first adaptable spare converter. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement VRM control logic circuitry; a fifth switch, wherein closing the fifth switch enables the VRM control logic circuitry to send instructions to the first output group; a sixth switch, wherein closing the sixth switch enables the VRM control logic circuitry to send instructions to the second output group; and a seventh switch, wherein closing the seventh switch enables the VRM control logic circuitry to send instructions to the first adaptable spare converter, in order to be able to isolate the output group during a fault condition. 

 	Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2007/0174698) in view of Yuan (US 6,894,405) 	With respect to claim 4, Bailey discloses the VRM system of claim 1 as set forth above, and does not require a dedicated spare converter. 
 	Yuan discloses a system wherein the first output group further comprises a dedicated spare converter (Fig. 4 30). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the first output group further comprises a dedicated spare converter, in order to provide redundancy to guarantee the output can be maintained during fault conditions.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pracht (US 2008/0093933), Carpenter (US 6,275,958) and Covi (US 2007/0035899) disclose spare converters.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839